DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-4, 6, 9-13, 15, 18-20 is(are) rejected under 35 U.S.C. 103 as being unpatentable over L. Gurrieri et al. (US1984349) herein Gurrieri and in view of Zhang (US20190124900A1).
Regarding claim 1:
 Gurrieri teaches:

    PNG
    media_image1.png
    317
    218
    media_image1.png
    Greyscale

A fishing rod tip, the fishing rod tip comprising: (Figures 2-3, 5)
 an attached end; (Figure 5, Reference a)
 a free end opposite the attached end; (Figure 5, Reference f)
a body portion defining a length and extending between the free end and the attached end, (Figure 5, between the ends of a and f)
 the body portion having a diameter, the diameter larger at the attached end when compared to the free end to form a tapered shape; (column 2, lines 29-31)
and a loop, (Figure 5, References 17, 18)
the loop formed from the free end, connected to the body portion in an adjacent assembly, and positioned at an angle outward and opposite the attached end, ((see figs. 2-3, 5, see how the cross section of the loop 18 is formed from the free end (f), and is connected to the body portion in an adjacent assembly, and at an angle outward and opposite of the attached end (a))
wherein the angle is obtuse when measured between the body portion and the free end; (column 2, line 29-31)
wherein the fishing rod tip is capable of maintaining a shape (fig 5, see the specific shape of the fishing rod tip)
However, Gurrieri doesn’t teach:
Wherein the fishing rod is capable of maintaining a flexibility. 
Gurrieri does teach:
The fishing rod tip comprising properties for adjustability straightening out the rod after it becomes bend by reason of constant strain in one direction. (col 1, lns 14-19)
Zhang teaches:
a fishing rod tip guide (Figures 2-3)
an attached end  (Figure 3, Reference 106)
a free end (Figure 3, Reference 210)
a body portion (Figure 3, Reference 102)
wherein the fishing rod tip is capable of maintaining a flexibility. (para0015, 0016)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing tip of Gurrieri such that it is comprised of a flexible material as taught by Zhang since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been obvious to make the tip consist of a flexible 
Gurrieri doesn’t teach:
and swaged to the body portion in an adjacent assembly. 
Zhang further teaches:
wherein the loop is formed from the free end and swaged to the body portion. (Figures 2-3, References 204, 216, 218, para0010, 0011)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing tip of Gurrieri such the loop was swaged to the body portion as taught by Zhang	to ensure that the loop is secured properly to the body portion. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. In this case, both Gurrieri and Zhang disclose that the loop is formed from the free end of the rod tip and connected to the body portion. The method of producing this connection whether it being by swaging or not is not significant because in both references the loop is securely connected to the body portion. 
Regarding claim 2:
Gurrieri as modified by Zhang discloses all the limitations of claim 1. However, Gurrieri doesn’t teach:
wherein the tip is formed from a single metal wire consisting of an alloy of Nickel and Titanium.
Zhang further teaches:
wherein the tip is formed from a single metal wire consisting of an alloy of Nickel and Titanium. (para0015, 0016)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing tip of Gurrieri such that it is formed from a single metal wire consisting of an alloy of Nickel and Titanium as taught by Zhang since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been obvious to make the tip consist of a flexible material such as Nickle-titanium because increased flexibility of the rod tip will allow for increased fishing loads and decrease tip breakage.
Regarding claim 3:
Gurrieri as modified by Zhang discloses all the limitations of claim 1. However, Gurrieri doesn’t explicitly teach:
wherein the angle of the loop relative to the attached end is between a range of 100 degrees and 120 degrees. (Gurrieri discloses that the angle is an obtuse angle but doesn’t disclose a certain range, column 2, line 12-13)
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233. The motivation to do so is also disclosed by Gurrieri to ensure that the finishing line only touches the inner surface of the loop to eliminating the possibility of tangling, cutting, or wearing of the line in use.  
Regarding claim 4:
Gurrieri as modified by Zhang discloses all the limitations of claim 1. However, Gurrieri doesn’t explicitly teach:
wherein the angle of the loop relative to the attached end is 111 degrees. (Gurrieri discloses that the angle is an obtuse angle but doesn’t disclose a certain range, column 2, line 12-13)
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The motivation to do so is also disclosed by Gurrieri to ensure that the finishing line only touches the inner surface of the loop to eliminating the possibility of tangling, cutting, or wearing of the line in use.  
Regarding Claim 6:
Gurrieri as modified by Zhang discloses all the limitations of claim 1. Gurrieri further teaches:
wherein the tip is capable of maintaining a shape at a temperature below freezing.  (the reference teaches that the tip is capable of maintaining its shape at a temperature below freezing) 

Wherein the tip is capable of maintaining flexibility at a temperature below freezing. 
Zhang further teaches:
Wherein the tip is capable of maintaining flexibility at a temperature below freezing. (para0015, 0016, the reference teaches that the tip is capable of maintaining its flexibility since it is made of an shape-memory alloy such as Nickel-Titanium at a temperature below freezing)
Regarding Claim 19:
Gurrieri as modified by Zhang discloses all the limitations of claim 1. Gurrieri further teaches:
wherein body portion is configured to provide a parabolic deflection curve shape. (see figs 2+5 how the body portion forms a parabolic deflection curve shape)
	Regarding Claim 9:
Gurrieri teaches:

    PNG
    media_image1.png
    317
    218
    media_image1.png
    Greyscale


The rod tip comprising: an attached end; (Figure 5, Reference a)
 a free end opposite the attached end; (Figure 5, Reference f)
a body portion defining a length and extending between the free end and the attached end, (Figure 5, between the ends of a and f)
and a loop, (Figure 5, References 17, 18)
the loop formed from the free end, connected to the body portion in an adjacent assembly and positioned at an angle outward and opposite the attached end, ((see figs. 2-3, 5, see how the cross section of the loop 18 is formed from the free end (f), and is connected to the body portion in an adjacent assembly, and at an angle outward and opposite of the attached end (a))
wherein the angle is obtuse when measured between the body portion and the free end. (column 2, line 29-31)
wherein the fishing rod tip is capable of maintaining a shape (fig 5, see the shape of the fishing rod tip)
However, Gurrieri doesn’t teach:
Wherein the fishing rod is capable of maintain a flexibility
Gurrieri does teach:
The fishing rod tip comprising properties for adjustability straightening out the rod after it becomes bend by reason of constant strain in one direction. (col 1, lns 14-19)
Zhang teaches:
a fishing rod tip guide (Figures 2-3)
an attached end  (Figure 3, Reference 106)
a free end (Figure 3, Reference 210)
a body portion (Figure 3, Reference 102)
wherein the fishing rod tip is capable of maintaining a flexibility. (para0015, 0016)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing tip of Gurrieri such that it is comprised of a flexible material to maintain a flexibility as taught by Zhang since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been obvious to make the tip consist of a flexible material such as Nickle-titanium because increased flexibility of the rod tip will allow for increased fishing loads and decrease tip breakage.
Gurrieri doesn’t teach:
swaged to the body portion in an adjacent assembly. 
Zhang further teaches:
swaged to the body portion in an adjacent assembly. (Figures 2-3, References 204, 216, 218, para0010, 0011)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing tip of Gurrieri such the loop was swaged to the body portion as taught by Zhang	to ensure that the loop is secured properly to the body portion. Even though product-by-process claims are limited by and defined by the process, determination of patentability is In re Thorpe, 227 USPQ 964, 966. In this case, both Gurrieri and Zhang disclose that the loop is formed from the free end of the rod tip and connected to the body portion. The method of producing this connection whether it being by swaging or not is not significant because in both references the loop is securely connected to the body portion. 
Regarding Claim 10:
Gurrieri as modified by Zhang discloses all the limitations of claim 9. Gurrieri further teaches:
wherein the body portion has a diameter, the diameter larger at the attached end when compared to the free end to form a tapered shape; (column 2, lines 29-31)
Regarding claim 11:
Gurrieri as modified by Zhang discloses all the limitations of claim 10. However, Gurrieri doesn’t teach:
wherein the tip is formed from a metal consisting of an alloy of Nickel and Titanium.
Zhang teaches:
a fishing rod tip guide (Figures 2-3)
an attached end  (Figure 3, Reference 106)
a free end (Figure 3, Reference 210)
a body portion (Figure 3, Reference 102)
wherein the tip is formed from a metal consisting of an alloy of Nickel and Titanium. (para0015, 0016)
In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331i. It would have been obvious to make the tip consist of a flexible material such as Nickle-titanium because increased flexibility of the rod tip will allow for increased fishing loads and decrease tip breakage.
Regarding claim 12:
Gurrieri as modified by Zhang discloses all the limitations of claim 10. However, Gurrieri doesn’t explicitly teach:
wherein the angle of the loop relative to the attached end is between a range of 100 degrees and 120 degrees. (Gurrieri discloses that the angle is an obtuse angle but doesn’t disclose a certain range, column 2, line 12-13)
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The motivation to do so is also disclosed by Gurrieri to ensure that the finishing line only touches the inner surface of the loop to eliminating the possibility of tangling, cutting, or wearing of the line in use.  
Regarding claim 13:

wherein the angle of the loop relative to the attached end is 111 degrees. (Gurrieri discloses that the angle is an obtuse angle but doesn’t disclose a certain range, column 2, line 12-13)
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The motivation to do so is also disclosed by Gurrieri to ensure that the finishing line only touches the inner surface of the loop to eliminating the possibility of tangling, cutting, or wearing of the line in use.  
Regarding Claim 15:
Gurrieri as modified by Zhang discloses all the limitations of claim 10. Gurrieri further teaches:
wherein the tip is capable of maintaining a shape at a temperature below freezing.  (the reference teaches that the tip is capable of maintaining its shape at a temperature below freezing) 
Gurrieri doesn’t teach:
Wherein the tip is capable of maintaining flexibility at a temperature below freezing. 
Zhang further teaches:
Wherein the tip is capable of maintaining flexibility at a temperature below freezing. (para0015, 0016, the reference teaches that the tip is capable of maintaining its 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing tip of Gurrieri such that it is formed from a flexible material such as an alloy of Nickel and Titanium as taught by Zhang since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been obvious to make the tip consist of the Nickle-titanium because nickel titanium alone would allow the tip to comprise the deformation and flexibility characteristics and benefits of shape memory alloys such as Nickel-titanium.
characteristics and benefits of shape memory alloys such as Nickel-titanium.
	Regarding claim 18:
Gurrieri as modified by Zhang discloses all the limitations of claim 10. However, Gurrieri as modified by Zhang doesn’t teach:
wherein the rod tip is formed from a metal alloy including Cobalt.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing tip of Gurrieri as modified by Zhang such that it is formed from a metal alloy including cobalt since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been obvious because Gurrieri 
Regarding Claim 20:
Gurrieri as modified by Zhang discloses all the limitations of claim 1. Gurrieri further teaches:
wherein body portion is configured to provide a parabolic deflection curve shape. (see figs 2+5 how the body portion forms a parabolic deflection curve shape)
Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
In regards to applicant’s arguments that Gurrieri in view of and Zhang do not discloses the limitation “capable of maintaining a shape and flexibility”. Applicant argues:
“Nowhere within Zhang disclosure it is disclosed, shown, or inferred the tip guide 114 is capable of maintaining a shape and flexibility nor does Zhang teach the loop formed from the free end and swaged to the body portion in an adjacent assembly.”
This is not found persuasive. Specifically, as pointed above Gurrieri discloses “properties for adjustability straightening out the rod after it becomes bend by reason of constant strain in one direction (col 1, lns 14-19).” Therefore, providing a bases for modifying it with a reference that discloses the use of shape-memory alloys such as taught by Zhang. Zhang’s tip guide 114 as pointed to in para0015+0016 discloses the use of “titanium, aluminum oxide, aluminum alloy, stainless steel, shape-memory alloy (for example, nickel-titanium), Alconite, graphite, silicon carbide, titanium carbide,”.  Which is the exact flexible material the examiner is using in the combination above. 
In regards to applicant’s arguments that Gurrieri in view of and Zhang do not discloses the limitation “a single wire rod”. Applicant argues:
“Regarding claim 9, Zhang teaches each element of tip guide 114 may be formed from a single piece of material, such as metal. But Zhang is silent on a tip guide made of a single wire. Applicant respectfully submits that Zhang could not teach nor suggest a single wire as the tip guide of Zhang includes elements (such as base 210, shoulder 212a, shoulder 212b, blank 102, amongst others) that cannot not be shaped from a single wire.”
This is not found persuasive. The examiner is not relying on Zhang to disclose the use of a single piece of material although taught by Zhang. Gurrieri alone discloses that the fishing rod tip is made of a single wire rod (please refer to figs 5 to see how the fishing rod tip is a single piece of metal and isn’t formed of different removably attached elements). Additionally if applicant is intended that the fishing rod tip consists of a single integral wire rod then Zhang also discloses such a feature “Some examples of making tip guide 114 as a single integral component include stamping the entirety of tip guide 114 from only a single piece of material, such as a single sheet of titanium. Each element of tip guide 114 (such as each ring body 202, base 210, rod tube 204, shoulder 212, leg 206, heel 214, foot 208, and toe 222) may be formed from the single piece of material by one or more of piercing, cutting, punching, embossing, squeezing, bending, stretching, or another act of stamping.” See para0014+0016. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHADA ALGHAILANI
Examiner
Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643